          Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 1 of 25




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

____________________________________
                                        )
Conservation Law Foundation, Inc.,      )
                                        )            Case No._
       Plaintiff,                       )
                                        )            COMPLAINT FOR
            v.                          )            DECLARATORY AND INJUNCTIVE
                                        )            RELIEF AND CIVIL PENALTIES
                                        )
All-Star Transportation, LLC, and       )
Student Transportation of America, LLC. )
                                        )
       Defendants.                      )            (Clean Air Act, 42 U.S.C. §§ 7401, et seq.)
____________________________________)

                                       INTRODUCTION

1.     This is a citizen enforcement suit brought by Plaintiff, Conservation Law Foundation,

Inc. (“Plaintiff” or “CLF”), on behalf of its individual members, to redress and prevent Clean Air

Act violations that negatively affect the health and lives of Connecticut residents by repeatedly

exposing them to harmful pollutants.

2.     Defendants All-Star Transportation, LLC. (“All-Star”) and Student Transportation of

America, LLC (“STA”) (collectively “Defendants”) own, operate, and/or manage a fleet of

vehicles that travel and are housed in and around the State of Connecticut.

3.     Defendants have repeatedly violated, are violating, and continue to violate the Clean Air

Act (“CAA” or “Act”) and the Connecticut State Implementation Plan (“SIP”), specifically, the

Connecticut motor vehicle idling limits contained within the federally enforceable Connecticut

SIP.

4.     Defendants have, on numerous occasions, caused and/or allowed the operation of mobile

sources when such mobile sources were not in motion in excess of the three-minute time period



                                                 1
          Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 2 of 25




allowed by Regs. Conn. State Agencies § 22a-174-18(b)(3)(C), and not in accordance with any

exceptions listed in Regs. Conn. State Agencies § 22a-174-18(b)(3)(C)(i) through (vii) or at §

22a-174-18(j).

5.      Defendants’ school buses unlawfully pollute communities they are meant to serve.

During a few hours’ observation on a sample of twenty-two (22) days in October, November,

and December of 2019, January, March, and November of 2020, and February of 2021, an

investigator observed eighty-three (83) violations of federal air-pollution laws by All-Star and

STA at the companies’ lots in Seymour, New Milford, Brookfield, and Waterbury, Connecticut.

6.      All-Star and STA continue to violate the Clean Air Act and the Connecticut State

Implementation Plan, even after receiving notification by CLF of the companies’ unlawful

conduct and of CLF’s intention to enforce the federal law through this citizen suit.

7.      Upon information and belief, All-Star and STA have not taken any actions sufficient to

prevent future violations of the type alleged in this Amended Complaint.

8.      Absent an appropriate order from this Court, Defendants are likely to repeat their

violations of the Act as described below.

9.      CLF asks the Court to remedy the ongoing harm and to order All-Star and STA to

comply with federal law by immediately curtailing unlawful idling, redressing its past violations,

and implementing practices to prevent unlawful excess idling and the resultant exhaust pollution

in the future.

10.     This action encompasses post-Complaint violations of the types alleged in the Complaint.




                                                 2
          Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 3 of 25




                                    LEGAL BACKGROUND

The Citizen Suit Provision of the Clean Air Act

11.    In 1970, Congress passed the Clean Air Act “to protect and enhance the quality of the

Nation’s air resources so as to promote the public health and welfare and the productive capacity

of its population.” 42 U.S.C. § 7401(b)(1).

12.    The Act directs the United States Environmental Protection Agency (“EPA”) to set

National Ambient Air Quality Standards (“NAAQS”). General Motors Corp. v. United States,

496 U.S. 530, 533 (1990) (citing 42 U.S.C. §§ 7409–10).

13.    The Act also directs each state or local air-pollution control agency to develop a State

Implementation Plan (“SIP”) describing how it will achieve and maintain compliance with the

NAAQS set by EPA to protect human health and the environment. 42 U.S.C. § 7407(a).

14.    A standard or limitation established “under any applicable state implementation plan

approved by the Administrator” qualifies as a federally enforceable “emission standard or

limitation” under the Act. 42 U.S.C. § 7604(f)(4).

15.    In the “citizen suit” provision of the Act, Congress authorizes “any person” to

“commence a civil action . . . against any person . . . who is alleged to have violated (if there is

evidence that the alleged violation has been repeated) or to be in violation of . . . an emission

standard or limitation under” the Act. 42 U.S.C. § 7604(a)(1).

16.    The Act’s definition of an “emission standard or limitation” includes any standard or

limitation established “under any applicable State Implementation Plan approved by the

Administrator.” 42 U.S.C. §7604(f)(4).




                                                  3
            Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 4 of 25




17.       Accordingly, citizens may enforce standards or limitations established under any EPA-

approved SIP in the federal courts. See, e.g., Council of Commuter Orgs. v. Metro. Transp. Auth.,

683 F.2d 663, 669 n.7 (2d Cir. 1982).

18.       Each separate violation of the Act, its emission standards, or limitations subjects the

violator to a penalty of up to $101,439 per day per violation. 40 C.F.R. §§ 19.2(a), 19.4.

The Anti-Idling Regulation

19.       The State of Connecticut has an EPA-approved SIP that includes Regs. Conn. State

Agencies § 22a-174-18(b)(3)(C) (the “Connecticut Anti-Idling Regulation”).

20.       The Connecticut Anti-Idling Regulation provides that “no person shall cause or allow. . .

a mobile source to operate for more than three (3) consecutive minutes when such mobile source

is not in motion.” 42 U.S.C. § 7410; 40 C.F.R. § 52.385; 79 Fed. Reg. 41,427.

21.       The Connecticut Anti-Idling Regulation creates limited exceptions to the general

prohibition on idling in excess of three minutes for instances in which:

      •   The vehicle “is forced to remain motionless because of traffic conditions or

          mechanical difficulties over which the operator has no control,” Regs. Conn.

          State Agencies § 22a-174-18(b)(3)(C);

      •   Idling in excess of three minutes “is necessary to operate defrosting, heating or

          cooling equipment to ensure the safety or health of the driver or passengers,” id.;

      •   Idling in excess of three minutes “is necessary to operate auxiliary equipment that

          is in or on the mobile source to accomplish the intended use of the mobile

          source,” id.;

      •   Idling in excess of three minutes is necessary “to bring the mobile source to the

          manufacturer’s recommended operating temperature,” id.;


                                                   4
            Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 5 of 25




      •   The outdoor temperature is below twenty degrees Fahrenheit, id.;

      •   The vehicle is undergoing maintenance that requires its operation in excess of

          three minutes, id.; or

      •   The vehicle “is in queue to be inspected by U.S. military personnel prior to

          gaining access to a U.S. military installation,” id.

22.       The Connecticut Anti-Idling Regulation also exempts aircraft, trains, boats, commonly

used residential garden and snow removal equipment, antique vehicles, racing vehicles, and

vehicles undergoing mechanical repair or testing that affects the emission of visible air

pollutants. Regs. Conn. State Agencies § 22a-174-18(j)(4).

23.       Defendants have violated the Anti-Idling Regulation.

24.       The Act’s citizen suit provision provides the district courts of the United States with

jurisdiction to “enforce” emission standards and limitations under the Act, and to impose an

appropriate civil penalty on the violator of those emissions standards and limitations. 42 U.S.C.

§ 7604(a).

                                               PARTIES

Conservation Law Foundation, Inc.

25.       CLF is a nonprofit, member-supported organization dedicated to protecting New

England’s environment. CLF’s mission includes safeguarding the health and quality of life of

New England communities facing the adverse effects of air pollution.

26.       CLF is incorporated under the laws of Massachusetts with a principal place of business at

62 Summer Street in Boston, Massachusetts.

27.       As a corporation, CLF is a person as defined by the Clean Air Act. 42 U.S.C. § 7602(e).

28.       CLF has over 5,100 members, including over 100 members in Connecticut.


                                                    5
           Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 6 of 25




29.      CLF’s members include individuals who live and recreate near the locations where

vehicles owned, operated, and/or managed by All-Star and/or STA idle in excess of three

minutes.

30.      The health, well-being, quality of life, and enjoyment of CLF members are harmed by

Defendants’ violations of the CAA.

All-Star Transportation, LLC.

31.      All-Star is a corporation organized under the laws of the state of Connecticut.

32.      All-Star is headquartered at 146 Huntingdon Avenue, Waterbury, Connecticut 06708.

33.      All-Star does business within the state of Connecticut.

34.      All-Star provides transportation services using vehicles it owns and/or operates.

35.      All-Star owns and/or operates a fleet of between 750 and 950 vehicles in Connecticut.

36.      All-Star operates eighteen (18) lots in the counties of Litchfield, New Haven, and upper

Fairfield in Connecticut, in addition to three (3) maintenance facilities.

37.      All-Star provides transportation services to approximately thirty-five (35) towns and

cities in Connecticut.

38.      During the school year, All-Star’s buses serve approximately 47,000 students per day.

39.      As a corporation, All-Star is defined as a “person” by the Clean Air Act. 42 U.S.C.

§ 7602(e).

Student Transportation of America, LLC.

40.      STA is a corporation organized under the laws of New Jersey.

41.      STA is headquartered at 3349 Highway 138, Building A Suite C, Wall, New Jersey,

07719.




                                                  6
          Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 7 of 25




42.     STA provides transportation services using vehicles it owns and/or operates, as well as

using vehicles owned and/or operated by All-Star.

43.     STA does business within the state of Connecticut.

44.     STA owns and/or operates a fleet of approximately 16,000 vehicles in North America.

45.     As a corporation, STA is defined as a “person” by the Clean Air Act. 42 U.S.C.

§ 7602(e).

                           JURISDICTION, VENUE, AND NOTICE

46.     Subject matter jurisdiction is conferred upon this Court by 42 U.S.C. § 7604(a) (CAA

citizen suit jurisdictional provision) and 28 U.S.C. § 1331 (federal question jurisdiction).

47.     The Court can grant declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201 and

2202 and the jurisdiction conferred on the Court by the Clean Air Act. 42 U.S.C. § 7604(a).

48.     The Court can impose civil penalties pursuant to the Clean Air Act. Id.

49.     An actual, justiciable controversy now exists between CLF and the Defendants. U.S.

CONST. art. III, § 2.

50.     Venue is proper in this Court, as Defendant All-Star and Defendant STA both reside in

the District of Connecticut and a substantial part of the acts or omissions giving rise to the claims

in this case occurred in the District. 28 U.S.C. § 1391(b).

51.     CLF has satisfied the Clean Air Act’s notice requirement. 42 U.S.C. § 7604(b).

52.     More than 60 days prior to the filing of this complaint, CLF provided notice of the

violations alleged in this Complaint to All-Star by a letter dated December 18, 2020 and mailed

to John DuFour, All Star’s Manager and President (the “Notice Letter”). A copy of CLF’s

Notice Letter is attached as Exhibit 1.

53.     CLF also mailed the Notice Letter to All-Star’s agent, Cogency Global Inc.



                                                 7
          Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 8 of 25




54.    More than 60 days prior to the filing of this complaint, CLF provided notice of the

violations alleged in this complaint to STA by mailing the Notice Letter to Patrick Vaughn,

STA’s Chief Executive Officer.

55.    Copies of the Notice Letter were also mailed to the Administrator of the United States

Environmental Protection Agency (“EPA”), the Connecticut Department of Energy &

Environmental Protection (“DEEP”) Commissioner, and the EPA Citizen Suit Coordinator.

56.    Neither EPA nor DEEP has brought suit against Defendants in connection with the

violations described in CLF’s notice letter.

57.    Each of the addressees identified above received the Notice Letter. A copy of each return

receipt is attached as Exhibit 2.

                                    FACTUAL BACKGROUND

The Harms of Vehicle Idling

58.    When operating, an internal combustion engine generates exhaust as a waste byproduct

of combustion.

59.    Exhaust is routed out of the combustion chamber, through the vehicle’s exhaust system,

and out the vehicle’s tailpipe to the receiving environment.

60.    Catalytic converters or filters can lower the concentrations of pollutants in raw exhaust

before release to the receiving environment—albeit without fully eliminating pollution.

61.    Exhaust can also leak from the combustion chamber into the crankcase, from which it can

reach the surrounding environment.

62.    With school buses, exhaust generated by the engine can enter the bus cabin. This process

is termed “self-pollution.”




                                                 8
          Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 9 of 25




63.     Studies have confirmed that self-pollution is a serious source of harm caused by school

bus fleets.

64.     Exposure to vehicle exhaust can be harmful to human health.

65.     The link between diesel-exhaust exposure and cancer is well established.

66.     Both diesel-fueled vehicles and non-diesel, non-electric vehicles, including those that use

ethanol, propane, and compressed natural gas fuels, emit harmful air pollutants in their exhaust.

Fine Particulate Matter

67.     One such pollutant found in vehicle exhaust is fine particulate matter.

68.     Fine particulate matter— often referred to as “PM2.5”—refers to a mixture of solid

particles and liquid droplets with diameters generally 2.5 micrometers and smaller.

69.     When inhaled, fine particulate matter can penetrate deep into the lungs.

70.     The smallest particles—referred to as ultrafine particles—are composed of nanoparticles

that can penetrate the air-blood barrier in the lung and, in turn, enter the lymph nodes and

bloodstream.

71.     Diesel exhaust contains both fine and ultrafine (nano) particulate matter.

72.     Fine particulate matter is harmful to human health. Scientific studies have linked

exposure to fine particulate matter pollution with health problems including irritation of the

airways, coughing or difficulty breathing, aggravated asthma, decreased lung function,

cardiovascular disease, irregular heartbeat, heart attacks, and premature death. Studies have

linked exposure to fine particulate matter pollution to decreased cognitive function in children,

dementia in elderly persons, and reduced economic growth and a higher incidence of violent

crime at the societal level.

73.     Fine particulate matter pollution is particularly harmful to children.


                                                  9
            Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 10 of 25




74.        The ratio of a child’s lung surface area to mass is greater as compared to the ratio of an

adult.

75.        A child’s developing lungs are structurally different from, and more permeable than,

mature adult lungs and allow for a higher portion of the inhaled pollutant load—particularly of

the most harmful ultrafine nanoparticles—to deposit in the lungs and penetrate the air-blood

barrier.

76.        The dangers posed by fine particulate and ultrafine particulate matter pollution from

school buses are particularly troubling.

77.        According to a report by the Ontario Public Health Association, while children may

spend only a few hours per day on school buses, the high levels of exposure encountered

onboard can add considerably to their daily and annual exposures to fine particulate matter and

diesel particulate matter.

78.        Besides its deleterious effects on human health, fine particulate matter is also harmful to

the environment.

79.        Particulate matter settles on the surface of waterbodies, where it can make them more

acidic and change their nutrient balance.

80.        On land, particulate matter can deplete the nutrients in soil, damage sensitive forests and

farm crops, and detrimentally affect the biodiversity of ecosystems.

Nitrogen Oxide Compounds

81.        Exhaust also contains nitrogen oxides, a family of poisonous, highly reactive gases

formed when fuel is burned at high temperatures.

82.        Nitrogen oxide compounds can be directly harmful to human health.




                                                    10
         Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 11 of 25




83.    For example, nitrogen oxide compounds can react with other compounds in the

atmosphere to form particulate matter, the detrimental health and social effects of which have

been described above.

84.    Nitrogen oxide compounds are also harmful to the environment.

85.    Together with sulfur dioxide (on which more information is provided below), nitrogen

oxides are the main air pollutants that cause acid rain.

86.    Atmospheric nitrogen deposition is the process in which nitrogen particles, such as

nitrogen oxide compounds emitted from a tailpipe, travel through the atmosphere and are

deposited on land or in water.

87.    Atmospheric nitrogen deposition in sensitive watersheds can increase nitrate

concentrations in the water.

88.    High levels of nitrate in drinking water are a health hazard, especially for infants.

89.    Through atmospheric nitrogen deposition, nitrogen oxide pollution also contributes to

widespread accelerated eutrophication (the generation of algal blooms and fish kills as a result of

excess nutrients) in coastal waters and estuaries.

90.    Additionally, nitrogen oxide can contribute to anthropogenic climate change.

91.    Some nitrogen oxides are themselves greenhouses gases, while others contribute to the

creation of tropospheric ozone (as opposed to stratospheric ozone), which is a greenhouse gas.

Sulfur dioxide

92.    Exhaust also contains sulfur dioxide, a gas that is harmful to human health. Short-term

exposures to sulfur dioxide can harm the human respiratory system and impair breathing. People

with asthma, particularly children, are sensitive to these effects.




                                                  11
          Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 12 of 25




93.     Sulfur dioxide is also otherwise harmful to the environment. At high concentrations, it

can harm trees and plants by damaging foliage and decreasing growth.

Benzene

94.     Exhaust also contains benzene, an industrial solvent and a component in gasoline.

95.     Benzene is harmful to human health.

96.     Exposure by inhalation can cause drowsiness, dizziness, and headaches, as well as eye,

skin, and respiratory tract irritation, and, at high levels, unconsciousness.

97.     Benzene is also a known human carcinogen.

98.     An extensive array of scientific literature describes the genotoxic effects of benzene,

confirming it as a chemical that damages the DNA of a person exposed to it.

Formaldehyde

99.     Exhaust also contains formaldehyde, a gas that is harmful to human health.

100.    Exposure to formaldehyde can cause nasal and eye irritation and increased risk of asthma,

and, at higher concentrations, eczema and impaired lung function.

101.    According to the United States Department of Health and Human Services’ National

Toxicology Program, formaldehyde is a known human carcinogen.

Negative Health Effects of COVID-19 on Communities Exposed to Exhaust

102.    The pollutants which comprise vehicle exhaust have been linked with worse health

effects from COVID-19.

103.    Particulate air pollution can facilitate the spread of COVID-19 infection, as the virus can

travel further through the air and deeper into the lungs while “hitchhiking” on airborne

particulates.




                                                  12
            Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 13 of 25




104.   Particulate air pollution can also make people more susceptible to COVID-19 infection

and its most severe symptoms by causing or contributing to lung inflammation and chronic lung

diseases.

105.   Studies have shown that a small increase in long-term exposure to fine particulates leads

to a large increase in the COVID-19 death rate.

106.   Studies have linked exposure to high concentrations of NOx to deaths from COVID-19.

Defendants’ Violations of the Anti-Idling Regulation

107.   All-Star and/or STA own, operate, and/or manage vehicles in Connecticut, including

diesel-fueled vehicles.

108.   Vehicles owned, operated, and/or managed by All-Star and/or STA—including their

diesel-fueled school buses—use internal combustion engines.

109.   Idling refers to the operation of a vehicle’s engine while the vehicle is not moving.

110.   During idling, the combustion process continues in a vehicle’s engine, generating

exhaust.

111.   While Defendants’ vehicles are operating, their engines generate exhaust and release it

into the surrounding environment.

112.   The exhaust generated by Defendants’ vehicles while idling contains fine (and ultrafine)

particulate matter, nitrogen oxide compounds, sulfur dioxide, benzene, formaldehyde, and other

air contaminants.

113.   Defendants cause, suffer, allow, and/or permit the emission of fine (and ultrafine)

particulate matter, nitrogen oxide compounds, sulfur dioxide, benzene, formaldehyde, and other

air contaminants into the atmosphere at the Seymour Terminal located at 591 North Main Street,

Seymour, Connecticut 06483.



                                                  13
         Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 14 of 25




114.   According to the 2015-2019 American Community Survey (ACS) data, approximately

14,386 people live within two (2) miles of the Seymour Terminal.

115.   Matthies Memorial Park, Toby’s Pond, French Memorial Park, and Hummel Little

League Park are located within one (1) mile of All-Star’s Seymour Terminal.

116.   Chatfield-LoPresti Elementary School, Oxford Special Education Center, Woodland

Regional High School, Miss Dee’s Nursery School, Village Strawberry Patch Daycare, Kid’s

Club Learning Center, Small World Nursery Inc., Country Bear Pre School Inc., Kokopelli

Discovery Center, Immanuel Lutheran Church, Trinity Episcopal Church, Seymour United

Methodist Church, Grace Christian Community Church, Internal Medicine of Seymour, Oxford

Primary Care, Allergy Associates of Waterbury, Seymour Oxford Food Bank, Inc., and Seymour

Senior Citizen Center are located within one and a half (1.5) miles of All-Star’s Seymour

Terminal.

117.   Lantern Ridge Park, Chatfield Park, Woodhaven Golf Course, Broad Street Park,

Explorers Learning Center, Teddy Bear Treehouse Learning Center, and Creative Starts

Learning Center are located within two (2) miles of All-Star’s Seymour Terminal.

118.   Defendants cause, suffer, allow, and/or permit the emission of fine (and ultrafine)

particulate matter, nitrogen oxide compounds, sulfur dioxide, benzene, formaldehyde, and other

air contaminants into the atmosphere at the New Milford Terminal located at 7 Dodd Road, New

Milford, Connecticut 06776.

119.   According to the 2015-2019 American Community Survey (ACS) data, approximately

9,428 people live within two (2) miles of the New Milford Terminal.




                                               14
         Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 15 of 25




120.   DOCS Medical Group & Urgent Care, Primary Care of New Milford, Housatonic

Internal Medicine & Pediatrics, and New Milford Food Bank are located within a half (0.5) mile

of All-Star’s New Milford Terminal.

121.   Lovers Leap State Park, Harrybrooke Park, Addis Park, Pickett District Field, Sarah

Noble Soccer Field, Candlewoof Dog Park, John Pettibone Park & Playground, Sarah Noble

Intermediate School, Beehive Children’s Center, the Education Center, Revival Life Church of

New Milford, New Milford United Methodist Church, and New Milford Hospital are located

within one (1) mile of All-Star’s New Milford Terminal.

122.   Clatter Valley Park, Candlewood Valley Country Club, Hulton Meadow Park,

Bridgewater Town Park, Dike Point Park, Ray Ramsey Park, Young’s Field & Playground, Lynn

Deming Park, Hill and Plain School, New Milford High School, Education Without Walls, Holy

Infant Nursery School, Litchfield Hills Transition Center, Our Lady of the Lakes, Walnut Hill

Community Church, New Apostolic Church, Living Stones Community Church, First

Congregational Church, St. John’s Episcopal Church, Loaves and Fishes Hospitality, and the

New Milford Senior Center are located within two (2) miles of All-Star’s New Milford Terminal.

123.   Defendants cause, suffer, allow, and/or permit the emission of fine (and ultrafine)

particulate matter, nitrogen oxide compounds, sulfur dioxide, benzene, formaldehyde, and other

air contaminants into the atmosphere at the Brookfield Terminal located at 25 Old Gray’s Bridge

Road, Brookfield, Connecticut 06804.

124.   According to the 2015-2019 American Community Survey (ACS) data, approximately

16,073 people live within two (2) miles of the Brookfield Terminal.




                                               15
         Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 16 of 25




125.   Brookfield Medical Services LLC, Associates in Family Practice, Kids Club Daycare,

Country Kids Child Care, and Golf Quest are located within a half (0.5) mile of All-Star’s

Brookfield Terminal.

126.   Gray’s Bridge Field, Sunset Hill Golf Club, Prince of Peace Lutheran Church, Brookfield

First Assembly of God, the Baptist Church of Brookfield & New Milford are located within one

(1) mile of All-Star’s Brookfield Terminal.

127.   Christian Life Academy, Prince of Peace Nursery School, Montessori Community

School, Whisconier Middle School, Huckleberry Hill School, Stadley Rough Elementary School,

St. Joseph Catholic Academy, Center Elementary School, Bee U Childcare Learning Center, and

Sandbox Daycare of Danbury are located within one and a half (1.5) miles of All-Star’s

Brookfield Terminal.

128.   Happy Landings Protected Open Space, Brookfield Municipal Center, Arthur A. Harris

Linear Park, Creeby Baseball Field, the Still River Greenway entrance, Valley Presbyterian

Church, St. Marguerite Bourgeoys Church, Christ the Shepherd Church, The Gathering Christian

Church, Danbury Presbyterian Church, Life Baptist Church, St. Paul’s Episcopal Church, St.

Joseph Church, the Congregational Church of Brookfield, Ability Beyond, the Brookfield Senior

Center, and the Brookfield Food Pantry are located within two (2) miles of All-Star’s Brookfield

Terminal.

129.   Defendants cause, suffer, allow, and/or permit the emission of fine (and ultrafine)

particulate matter, nitrogen oxide compounds, sulfur dioxide, benzene, formaldehyde, and other

air contaminants into the atmosphere at the Waterbury Terminal located at 146 Huntingdon

Avenue, Waterbury, Connecticut 06708.




                                               16
         Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 17 of 25




130.   According to the 2015-2019 American Community Survey (ACS) data, approximately

45,279 people live within two (2) miles of the Waterbury Terminal.

131.   W.F. Kaynor Technical High School, All Kids Child Care, Tiny Tots All Around Day

Care, Easterseals Children’s Academy, and Bunker Hill Nursery School are located within a half

(0.5) mile of All-Star’s Waterbury Terminal.

132.   F.J. Kingsbury Elementary School, Sprague Elementary School, Walnut Hill Community

Church, Evangelical Christian Church, Our Lady of Loreto Church, House of Prayer Church,

B’nai Shalom Synagogue, The Avalon Shul, All Saints with Christ Episcopal Church, St. Mary

Magdalene Roman Catholic Church, The Bible Church, The Church of Jesus Christ of Latter

Day Saints, Zion Baptist Church, Albanian American Cultural & Islamic Center, Waterbury

Hospital, Westwood Medical Center, Naugatuck Valley Ear, Nose, and Throat, are located

within one (1) mile of All-Star’s Waterbury Terminal.

133.   Carrington Elementary School, Driggs Elementary School, Blessed Sacrament School,

Swift Middle School, Jonathan Reed Elementary School, Waterbury Arts Magnet School,

Naugatuck Valley Community College, the University of Connecticut Waterbury campus, Kids

Kollege Daycare, Pattycakes Learning Center LLC, Busy Day Daycare and Pre-K LLC,

Keilanny Family Daycare, Giggles & Wiggles Family Day Care, Murial More Child

Development Center, First Step Daycare, Ark Early Care & Education Center, Family Health

Center, DOCS Medical Group, Alliance Medical Group, Agape Family Medical Center, Trinity

Health of New England Urgent Care, Scovill Medical Group, Waterbury VA Clinic, Relief

Medical Center, Community Health Center, Inc., Staywell Health Center, Schoolville Medical

Group, and Oakville Family Medicine located within two (2) miles of All-Star’s Waterbury

Terminal.



                                               17
          Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 18 of 25




134.    The Waterbury Terminal is located within the City of Waterbury, an environmental

justice community1 in which 66.2% of residents identify as a race or ethnicity other than non-

Hispanic white, 38.5% of the population speaks a language other than English at home, and

23.4% of residents live in poverty according to the U.S. Census Bureau QuickFacts.

135.    As of 2019, 13% of the Waterbury population suffered from asthma compared to overall

asthma rates of 10.3% county-wide and 10% statewide.

136.    Asthma is the top chronic illness suffered by students in the Waterbury Public School

District, the public school district that serves the City of Waterbury.

137.    In 2018, alone, over 4,000 students in the District were diagnosed with asthma and school

nurses had to administer asthma rescue inhalers to students more than 10,000 times.

138.    Asthma rates in Connecticut are significantly higher than national averages: 10.3% of

adults and 9.7% of children in Connecticut currently suffer from asthma compared to 7.6% of

adults and 7.5% of children nationwide.

139.    Rates of asthma are particularly high among children in low-income households: in

Connecticut in 2018, over 15% of children in households earning less than $25,000 per year had

asthma.

                 DEFENDANTS’ VIOLATIONS OF THE CLEAN AIR ACT

140.    On the dates listed below in separate paragraphs, an investigator observed vehicles

owned, operated, and/or managed by All Star and/or STA idling in excess of three minutes for

the following amounts of time:


1
 Connecticut defines “environmental justice community” as either “A. a United States census block
group, as determined in accordance with the most recent United States census, for which thirty percent or
more of the population consists of low income persons who are not institutionalized and have an income
below two hundred percent of the federal poverty level, or B. a distressed municipality.” Conn. Gen. Stat.
§ 22a-20a (2009). Waterbury is listed on the Connecticut Department of Economic and Community
Development’s list of distressed municipalities.
                                                   18
        Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 19 of 25




                                                                          Duration    Excess
Paragraph                                       Idling Start   Idling
            Date         Location of Vehicle                              of Idling   Idling
Number                                          Time           End Time
                                                                          (mins)      (min)
140a.       10/16/2019   Seymour Terminal       5:41 AM        5:56 AM    15 min      12 min
140b.       10/16/2019   Seymour Terminal       5:59 AM        6:03 AM    4 min       1 min
140c.       10/16/2019   Seymour Terminal       6:14 AM        6:28 AM    14 min      11 min
140d.       10/16/2019   Seymour Terminal       6:28 AM        6:34 AM    6 min       3 min
                         New Milford
140e.       10/16/2019   Terminal               5:27 AM        5:41 AM    14 min      11 min
                         New Milford
140f.       10/16/2019   Terminal               5:54 AM        6:05 AM    11 min      8 min
                         New Milford
140g.       10/16/2019   Terminal               5:56 AM        6:10 AM    14 min      11 min
                         New Milford
140h.       10/16/2019   Terminal               5:59 AM        6:06 AM    7 min       4 min
                         New Milford
140i.       10/16/2019   Terminal               6:15 AM        6:22 AM    7 min       4 min
                         New Milford
140j.       10/16/2019   Terminal               6:15 AM        6:24 AM    9 min       6 min
                         New Milford
140k.       10/16/2019   Terminal               6:25 AM        6:29 AM    4 min       1 min
                         New Milford
140l.       11/21/2019   Terminal               5:32 AM        5:41 AM    9 min       6 min
                         New Milford
140m.       11/21/2019   Terminal               5:33 AM        5:41 AM    8 min       5 min
                         New Milford
140n.       11/21/2019   Terminal               5:44 AM        5:50 AM    6 min       3 min
                         New Milford
140o.       11/21/2019   Terminal               5:57 AM        6:06 AM    9 min       6 min
                         New Milford
140p.       11/21/2019   Terminal               6:07 AM        6:21 AM    14 min      11 min
                         New Milford
140q.       11/21/2019   Terminal               6:07 AM        6:22 AM    15 min      12 min
                         New Milford
140r.       11/21/2019   Terminal               6:28 AM        6:35 AM    7 min       4 min
                         New Milford
140s.       11/26/2019   Terminal               5:36 AM        5:47 AM    11 min      8 min
                         New Milford
140t.       11/26/2019   Terminal               6:05 AM        6:12 AM    7 min       4 min
                         New Milford
140u.       11/26/2019   Terminal               6:15 AM        6:21 AM    6 min       3 min
                         New Milford
140v.       11/26/2019   Terminal               6:27 AM        6:33 AM    6 min       3 min
                         New Milford
140w.       11/26/2019   Terminal               6:34 AM        6:45 AM    11 min      8 min
                         New Milford
140x.       11/26/2019   Terminal               7:17 AM        7:22 AM    5 min       2 min
                         New Milford
140y.       12/3/2019    Terminal               1:28 PM        1:36 PM    8 min       5 min


                                               19
         Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 20 of 25




                          New Milford
140z.        12/3/2019    Terminal               1:36 PM    1:41 PM    5 min    2 min
                          New Milford
140aa.       12/3/2019    Terminal               1:50 PM    1:57 PM    7 min    4 min
                          New Milford
140ab.       12/4/2019    Terminal               5:10 AM    5:15 AM    5 min    2 min
                          New Milford
140ac.       12/4/2019    Terminal               5:17 AM    5:24 AM    7 min    4 min
                          New Milford
140ad.       12/4/2019    Terminal               5:56 AM    6:00 AM    4 min    1 min
                          New Milford
140ae.       12/4/2019    Terminal               5:58 AM    6:03 AM    5 min    2 min
                          New Milford
140af.       12/4/2019    Terminal               6:05 AM    6:28 AM    23 min   20 min
                          New Milford
140ag.       12/4/2019    Terminal               6:18 AM    6:26 AM    8 min    5 min
                          New Milford
140ah.       12/4/2019    Terminal               6:23 AM    6:30 AM    7 min    4 min
                          New Milford
140ai.       12/4/2019    Terminal               6:32 AM    6:46 AM    14 min   11 min
                          New Milford
140aj.       12/4/2019    Terminal               6:36 AM    6:43 AM    7 min    4 min
140ak.       12/10/2019   Brookfield Terminal    5:40 AM    5:51 AM    11 min   8 min
140al.       12/10/2019   Brookfield Terminal    5:40 AM    5:53 AM    13 min   10 min
140am.       12/10/2019   Brookfield Terminal    5:41 AM    5:53 AM    12 min   9 min
140an.       12/10/2019   Brookfield Terminal    6:02 AM    6:06 AM    4 min    1 min
140ao.       12/10/2019   Brookfield Terminal    6:02 AM    6:06 AM    4 min    1 min
140ap.       12/10/2019   Brookfield Terminal    6:11 AM    6:15 AM    4 min    1 min
140aq.       12/10/2019   Brookfield Terminal    6:19 AM    6:47 AM    28 min   25 min
140ar.       12/10/2019   Brookfield Terminal    6:57 AM    7:02 AM    5 min    2 min
                          New Milford
140as.       1/14/2020    Terminal               5:37 AM    5:49 AM    12 min   9 min
                          New Milford
140at.       1/14/2020    Terminal               6:02 AM    6:09 AM    7 min    4 min
                          New Milford
140au.       1/14/2020    Terminal               6:10 AM    6:15 AM    5 min    2 min
                          New Milford
140av.       1/14/2020    Terminal               6:11 AM    6:18 AM    7 min    4 min
                          New Milford
140aw.       1/14/2020    Terminal               6:21 AM    6:27 AM    6 min    3 min
                          New Milford
140ax.       1/14/2020    Terminal               6:29 AM    6:38 AM    9 min    6 min
140ay.       1/14/2020    Brookfield Terminal    12:34 PM   12:43 PM   9 min    6 min
140az.       1/14/2020    Brookfield Terminal    12:40 PM   12:55 PM   15 min   12 min
140ba.       1/14/2020    Brookfield Terminal    12:47 PM   12:59 PM   12 min   9 min
140bb.       1/14/2020    Brookfield Terminal    1:27 PM    1:43 PM    16 min   13 min
140bc.       1/14/2020    Brookfield Terminal    1:38 PM    1:43 PM    5 min    2 min
140bd.       1/14/2020    Brookfield Terminal    2:05 PM    2:10 PM    5 min    2 min
140be.       1/15/2020    Brookfield Terminal    5:12 AM    5:48 AM    36 min   33 min


                                                20
           Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 21 of 25




 140bf.          1/15/2020     Brookfield Terminal    5:12 AM       5:49 AM      37 min      34 min
 140bg.          1/15/2020     Brookfield Terminal    5:12 AM       5:55 AM      43 min      40 min
 140bh.          1/15/2020     Brookfield Terminal    5:49 AM       5:53 AM      4 min       1 min
 140bi.          1/15/2020     Brookfield Terminal    5:55 AM       6:16 AM      21 min      18 min
 140bj.          1/15/2020     Brookfield Terminal    5:55 AM       7:06 AM      71 min      68 min
 140bk.          1/15/2020     Brookfield Terminal    5:55 AM       7:06 AM      71 min      68 min
                               New Milford
 140bl.          1/15/2020     Terminal               1:43 PM       1:53 PM      10 min      7 min
 140bm.          1/16/2020     Brookfield Terminal    5:41 AM       6:30 AM      49 min      46 min
 140bn.          1/16/2020     Brookfield Terminal    5:50 AM       6:29 AM      39 min      36 min
 140bo.          1/16/2020     Brookfield Terminal    6:41 AM       6:46 AM      5 min       2 min
                               New Milford
 140bp.          3/12/2020     Terminal               5:42 AM       5:50 AM      8 min       5 min
                               New Milford
 140bq.          3/12/2020     Terminal               6:08 AM       6:16 AM      8 min       5 min
 140br.          11/23/2020    Brookfield Terminal    5:51 AM       6:13 AM      22 min      19 min
                               New Milford
 140bs.          11/23/2020    Terminal               7:35 AM       7:39 AM      4 min       1 min
                               New Milford
 140bt.          11/23/2020    Terminal               7:40 AM       7:46 AM      6 min       3 min
                               New Milford
 140bu.          11/24/2020    Terminal               5:24 AM       5:34 AM      10 min      7 min
                               New Milford
 140bv.          11/24/2020    Terminal               5:24 AM       5:41 AM      17 min      14 min
                               New Milford
 140bw.          11/24/2020    Terminal               6:03 AM       6:18 AM      15 min      12 min
                               New Milford
 140bx.          11/24/2020    Terminal               6:26 AM       6:33 AM      7 min       4 min
                               New Milford
 140by.          11/24/2020    Terminal               6:34 AM       6:40 AM      6 min       3 min
 140bz.          2/4/2021      Waterbury Terminal     6:17 AM       6:34 AM      17 min      14 min
 140ca.          2/4/2021      Waterbury Terminal     6:19 AM       6:36 AM      17 min      14 min
 140cb.          2/4/2021      Waterbury Terminal     6:48 AM       6:56 AM      8 min       5 min
 140cc.          2/4/2021      Waterbury Terminal     7:17 AM       7:23 AM      6 min       3 min
 140cd.          2/5/2021      Waterbury Terminal     6:33 AM       6:38 AM      5 min       2 min
 140ce.          2/5/2021      Waterbury Terminal     7:00 AM       7:05 AM      5 min       2 min


141.      On information and belief, further investigation will indicate that the instances of idling

documented by CLF are representative of Defendants’ normal practices and operations and

therefore evidence a broader pattern and practice of idling over the last five years.

142.      After reasonable opportunity for further investigation and discovery, CLF likely will be

able to prove that Defendants idled motor vehicles unnecessarily and in excess of the limit set by



                                                     21
          Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 22 of 25




the Connecticut Anti-Idling Regulation at these lots and others numerous additional times over

the last five years.

  PLAINTIFF AND ITS MEMBERS ARE HARMED BY DEFENDANTS’ CLEAN AIR
                          ACT VIOLATIONS

143.    CLF’s members live, rent, own property, study, attend school, use transit, and/or spend

time shopping, recreating, and conducting activities near the lots in which Defendants have

caused and/or allowed the unlawful idling described above and the emission of exhaust during

that idling. CLF’s members seek to continue to use areas in the neighborhood of and around the

Defendants’ lots for these and other purposes.

144.    CLF’s members reside in and around Seymour, Connecticut, Brookfield, Connecticut,

New Milford, Connecticut, and Waterbury, Connecticut.

145.    CLF’s members inhale and are otherwise exposed to the pollutants emitted by vehicles

that Defendants unlawfully cause and/or allow to idle in excess of the regulatory maximum.

146.    CLF’s members can see air pollution coming from vehicles owned, operated, managed,

and/or overseen by Defendants.

147.    CLF’s members who live near and spend time at the parks, playgrounds, places of

worship, cultural centers, transit stations, hospitals, and/or educational institutions near the

locations where vehicles owned, operated, managed, and/or overseen by Defendants were

observed idling have asthma, experience trouble breathing, and/or suffer from other respiratory

symptoms.

148.    CLF’s members are reasonably concerned about inhaling carcinogens and other

pollutants emitted by vehicles owned, operated, managed, and/or overseen by Defendants.

149.    CLF’s members want to breathe as little air pollution from vehicles owned, operated,

managed, and/or overseen by Defendants as possible.

                                                  22
         Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 23 of 25




150.   CLF’s members are reasonably concerned that pollutants released from vehicles that

Defendants have unlawfully caused and/or allowed to idle in excess of the regulatory maximum

have harmed, continue to harm and threaten, and will harm and threaten their health, well-being,

quality of life, and enjoyment, as well as those of their families.

151.   The greater the exposure to particulate matter, nitrogen oxides, sulfur dioxide, benzene,

and formaldehyde, and the higher the levels of exposure, the more health and well-being are

compromised.

152.   CLF’s members’ abilities to live, raise their families, work, recreate, and conduct

educational, cultural, religious, and other activities in the neighborhood of and around the lots in

which Defendants cause and/or allow unlawful idling in excess of the regulatory maximum have

been impaired, harmed, limited, and/or prevented by Defendants’ unlawful acts and omissions.

153.   The actual and threatened harm to CLF’s members would be redressed by a declaration,

injunction, civil penalty, and other relief that prevents or deters future violations of the Act and

the Connecticut Idling Regulation by Defendants, and that requires Defendants to offset its

pollution from these violations by reducing its pollution, or otherwise remediating harm that has

already been caused to Plaintiff’s members and their local communities.

                                           COUNT ONE

         Violation of the Clean Air Act and Connecticut State Implementation Plan

154.   CLF incorporates the allegations contained in the above paragraphs as though fully set

forth herein.

155.   The Connecticut anti-idling regulation at Regs., Conn. State Agencies § 22a-174-

18(b)(3)(C) prohibits causing and/or allowing “the unnecessary operation of a mobile source for

more than three (3) consecutive minutes when such mobile source is not in motion.”



                                                 23
          Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 24 of 25




156.     A bus is defined as a “mobile source” under Regs., Conn. State Agencies § 22a-174-

1(72).

157.     On at least eighty-three (83) occasions during October, November, and December of

2019, January, March, and November of 2020, and February of 2021, Defendants All-Star and

STA caused and/or allowed mobile sources to operate unnecessarily for more than three

consecutive minutes when such mobile sources were not in motion.

158.     Defendants continue to cause and/or allow the unnecessary operation of mobile sources

for more than three consecutive minutes when such mobile sources are not in motion.

159.     In none of these instances do any of the exceptions listed in Regulations of Connecticut

State Agencies § 22a-174-18(b) or (i) apply.

160.     Therefore, Defendants have violated and continue to violate the Connecticut State

Implementation Plan and the Clean Air Act numerous times over the past five years.

161.     Pursuant to section 113(b) of the Act, 42 U.S.C. § 7413(e); 42 U.S.C. §§ 7604(a),

7604(g); and 40 C.F.R. §§ 19.2, 19.4, Defendants are liable for a civil penalty of up to $101,439

per day for each violation that occurred after November 2, 2015, where penalties are assessed on

or after January 13, 2020.

                                     REQUESTED RELIEF

         WHEREFORE, CLF respectfully requests that this Court declare that Defendants have

caused and/or allowed, and continue to cause and/or allow, motor vehicles to operate

unnecessarily while those vehicles were not in motion in excess of three minutes. In so doing,

Defendants have endangered and continues to endanger the health and welfare of CLF members

and the environment. Defendants have violated, and continue to violate, the Connecticut State

Implementation Plan and the Clean Air Act.



                                                 24
 Case 3:21-cv-00201-JBA Document 1 Filed 02/18/21 Page 25 of 25




CLF requests that the Court issue an order that:

(a)    Permanently enjoins Defendants from causing and/or allowing the idling of any

       motor vehicle in violation of Regulations of Connecticut State Agencies Section

       22a-174-18(b)(3)(C) and the Clean Air Act;

(b)    Orders Defendants to comply fully and immediately with Regulations of

       Connecticut State Agencies Section 22a-174-18(b)(3)(C) and the Clean Air Act;

(c)    Orders Defendants to pay civil penalties of $101,439 per day per violation for all

       violations of the Clean Air Act that occurred after November 2, 2015 and that are

       assessed on or after January 13, 2020;

(d)    Orders Defendants to take appropriate actions to remedy harm caused by

       Defendants’ noncompliance with the Clean Air Act and Connecticut State

       Implementation Plan;

(e)    Awards CLF costs (including reasonable investigative, attorney, witness, and

       consultant fees) as permitted by Section 304(d) of the Clean Air Act. 42 U.S.C.

       § 7406(d); and

(f)    Awards any such other and further relief as the Court deems just and appropriate.



Respectfully submitted this 18th day of February 2021,

                                      CONSERVATION LAW FOUNDATION, INC.,

                                      By its attorney,
                                      /s/ Kenta Tsuda
                                      Kenta Tsuda, Esq. (ct30939)
                                      Conservation Law Foundation
                                      62 Summer Street
                                      Boston, MA 02110
                                      (617) 850-1712
                                      ktsuda@clf.org

                                        25
